Case 1:16-cr-20549-RNS Document 1582 Entered on FLSD Docket 08/04/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 16-Cr-20549-Scola(s)(s)(s)


    UNITED STATES OF AMERICA,

    vs.


    PHILIP ESFORMES,

                       Defendant.

    ________________________________ /

    re:

    SHERRI ESFORMES,

                    Third Party Petitioner.

    ________________________________ /



      UNITED STATES’ UNOPPOSED MOTION FOR ENLARGEMENT OF TIME IN
    WHICH TO RESPOND TO THIRD PARTY PETITIONER’S CLAIM TO DIRECTLY
    FORFEITABLE ASSETS IN ORDER TO ENGAGE IN SETTLEMENT DISCUSSIONS

          The United States of America (hereinafter, the AUnited States@ or the AGovernment@)

   hereby respectfully moves, without opposition, for a third enlargement of time in which to respond

   to Third Party Petitioner’s (Sherri Esformes[’s]) Verified Petition/Claim [ECF No. 1535] (the

   “Petition”). The Court previously extended the deadline for the United States to respond to the

   Petition to July 19, 2021. See Paperless Order, ECF No. 1577.

          For the reasons set forth below, the Government requests a deadline to respond to the

   Petition which is 60-days after the Court acts on the United States’ First Motion for Preliminary
Case 1:16-cr-20549-RNS Document 1582 Entered on FLSD Docket 08/04/2021 Page 2 of 7




   Order of Forfeiture of Substitute Property [ECF No. 1575] (“Motion for Substitute Assets”), or

   until October 2, 2021, whichever date is later.

           1.      On November 21, 2019, the Court entered its Order of Forfeiture of Directly

   Forfeitable Assets [ECF No. 1456] in which all interest held by, on behalf of, or for the benefit of

   Defendant, PHILIP ESFORMES, in the following business entities and their assets were

   forfeited to the United States, subject to any third party interests, pursuant to 18 U.S.C. § 982(a)(1),

   and the procedures set forth in 21 U.S.C. § 853 and Fed. R. Crim. P. 32.2:

                   (a)     ADME Investment Partners LTD (Operating Company)(D/B/A Oceanside

   Extended Care Center)(“Oceanside”);

                   (b)     Almovea Associates, LLC (Operating Company) (D/B/A North Dade

   Nursing and Rehabilitation Center) (“North Dade”);

                   (c)     Ayintove Associates, LLC (Operating Company) (D/B/A Harmony

   Health Center) (“Harmony”);

                   (d)     Eden Gardens, LLC (Operating Company) (D/B/A Eden Gardens) (“Eden

   Gardens”);

                   (e)     Fair Havens Center, LLC (Operating Company) (D/B/A Fair Haven

   Center) (“Fair Havens”);

                   (f)     Flamingo Park Manor, LLC (Operating Company) (D/B/A Flamingo Park

   Manor); and

                   (g)     Sefardik Associates, LLC (Operating Company) (D/B/A The Nursing

   Center at Mercy)(“Nursing Center at Mercy”)

   (collectively, the “Directly Forfeitable Assets”).




                                                        2
Case 1:16-cr-20549-RNS Document 1582 Entered on FLSD Docket 08/04/2021 Page 3 of 7




          2.      The United States posted notice of the forfeiture on an official government internet

   site (www.forfeiture.gov) for a period of 30 days, beginning on December 18, 2020, and ending

   on January 16, 2021. See Decl. of Publication, ECF No. 1543; 21 U.S.C. § 853(n)(1); Fed. R.

   Crim. P. 32.2(b)(6).

          3.      Additionally, on January 5, 2021, the United States sent direct notice of the

   forfeiture to Third Party Petitioner, who is the only known potential claimant, by electronic mail

   (e-mail). See Verified Petition, ECF No. 1535, Ex. C. See Fed. R. Crim. P. 32.2(b)(6); accord 21

   U.S.C. § 853(n)(1).

          4.      On January 11, 2021, Third Party Petitioner, through counsel, filed the Petition

   claiming a fifty percent (50%) marital interest in the Directly Forfeitable Assets. See Verified

   Petition, ECF No. 1535.

          5.      On May 4, 2021, the Government filed the United States’ Fourth Unopposed

   Motion for Enlargement of Time in Which to Respond to Third Party Petitioner’s Claim [ECF No.

   1569], which the Court granted directing the United States to respond to the Petition by June 3,

   2021. See Paperless Order, ECF No. 1571.

          6.      On June 3, 2021, the Government filed its Motion for Substitute Assets in which

   the United States seeks forfeiture of the following substitute assets in partial satisfaction of the

   $38,700,795 (US) forfeiture money judgment [ECF No. 1455] the Court imposed against the

   Defendant as part of his sentence in this case:

                  (a)     Bank Accounts (“BA”) (collectively, the “Bank Accounts”): All principal,

   deposits, interest, dividends, and/or any other funds credited to the following bank accounts:

                          (BA1) Account number 898049003513 held at Bank of America, N.A. in


                                                     3
Case 1:16-cr-20549-RNS Document 1582 Entered on FLSD Docket 08/04/2021 Page 4 of 7




   the name of Sherri Beth Esformes and Philip Esformes;

                         (BA2) Account number 003676209546 held at Bank of America, N.A. in

   the name of Philip Esformes and Julie Betancourt;

                         (BA3) Account number 102747 held at 1st Equity Bank, N.A. in the name

   of Sherri Esformes, Jason Tennenbaum, and Philip Esformes;

                         (BA4) {space left intentionally blank};

                         (BA5) Account number 204735 held at 1st Equity Bank, N.A. in the name

   of Philip Esformes Inc. (c/o Norman Knopf);

                         (BA6) {space left intentionally blank};

                         (BA7) Account number 209882 held at 1st Equity Bank, N.A. in the name

   of Philip Esformes Inc. (c/o Norman Knopf);

                         (BA8) Account number 312320 held at 1st Equity Bank, N.A. in the name

   of Philip Esformes Inc. Pension Plan & Trust;

                         (BA9) {space left intentionally blank};

                         (BA10) Account number 454362 held at 1st Equity Bank, N.A. in the name

   of Philip Esformes Inc. Pension Plan & Trust;

                         (BA11) {space left intentionally blank};

                         (BA12) {space left intentionally blank};

                         (BA13) {space left intentionally blank};

                         (BA14) Account number 1560024295 held at MB Financial Bank, N.A. in

   the name of Philip Esformes or Alvin Norman Knopf;

                         (BA15) {space left intentionally blank};

                         (BA16) Account number 1560025577 held at MB Financial Bank, N.A. in


                                                   4
Case 1:16-cr-20549-RNS Document 1582 Entered on FLSD Docket 08/04/2021 Page 5 of 7




   the name of Philip Esformes, Inc.;

                          (BA17) Account number 1560024473 held at MB Financial Bank in the

   name of Alvin Norman Knopf or Philip Esformes; and

                          (BA18) Account number 16021230 held at National Securities Bank, N.A.

   in the name of Philip Esformes Inc. Pension.

                  (b)     Real Property (“RP”) (collectively, the “Real Property”): Real property,

   together with all appurtenances, improvements, fixtures, easements and attachments, therein

   and/or thereon, which are known and numbered as follows, or the remaining share of the net seller

   proceeds from any interlocutory sale of such assets ordered by the Court:

                          (RP1) 5077 N. Bay Road, Miami Beach, Florida 33140;

                          (RP2) 5069 N. Bay Road, Miami Beach, Florida 33140;

                          (RP3) 980 W. 48th Street, Miami Beach, Florida 33140;

                          (RP4) 180 E. Pearson, Unit 7201, Chicago, Illinois 60611;

                          (RP5) 6849-50 S. Clyde Avenue, Chicago, Illinois 60649; and

                          (RP6) 9427 Sawyer Street, Los Angeles, California 90035.

   (collectively “Substitute Assets”). 1

          7.      On June 4, 2021, the Government filed the United States’ Fifth Unopposed Motion

   for Enlargement of Time in Which to Respond to Third Party Petitioner’s Claim [ECF No. 1576],

   which the Court granted directing the United States to respond to the Petition by July 19, 2021.

   See Paperless Order, ECF No. 1577. The basis for the Government’s request was to provide

   adequate time for Third Party Petitioner to consolidate her claims to the Directly Forfeitable Assets


   1
    The Substitute Assets are among other assets that the petit jury did not reach a special verdict
   answering whether the United States established the requisite nexus between the assets and
   Defendant’s crimes. See Forfeiture Verdict, ECF No. 1263; Fed. R. Crim. P. 32.2(b)(5).

                                                    5
Case 1:16-cr-20549-RNS Document 1582 Entered on FLSD Docket 08/04/2021 Page 6 of 7




   and the Substitute Assets and file a petition with Court accordingly after the Court enters a

   forfeiture order for the Substitute Assets.

          8.      On July 1, 2021, the Defendant filed an unopposed motion for a 60-day extension

   of time in which to respond to the Government’s Motion for Substitute Property. See Defendant’s

   Unopposed Motion for Enlargement of Time to Respond to First Motion for Preliminary Forfeiture

   Order, ECF No. 1578. The Court subsequently granted the Defendant’s motion and set a deadline

   of August 2, 2021, before which the Defendant may respond to the Motion for Substitute Property.

   See Order, ECF No. 1580.

          9.      The Defendant has not responded to the Motion for Substitute Property, and the

   deadline for doing so has expired.

          10.     The undersigned has conferred with Third Party Petitioner’s counsel who has again

   confirmed that it is Third Party Petitioner’s intent to amend the Petition after the Court enters an

   order forfeiting the Substitute Assets to consolidate her claims to the Directly Forfeitable Assets

   and the Substitute Assets.

          WHEREFORE, the United States now respectfully requests an extension of time in which

   to respond to the Petition so that the Court may act on the Government’s Motion for Substitute

   Property; so that Third Party Petitioner may amend the Petition consolidating her claims to the

   Directly Forfeitable Assets and the Substitute Assets after the Court enters its order; and so that

   the Parties may confer regarding settlement of Third Party Petitioner’s claims without a hearing or

   other expenditure of judicial resources, if appropriate. Specifically, the Government requests a

   deadline in which to respond to the Petition which is 60-days after the Court acts on the

   Government’s Motion for Substitute Property, or October 2, 2021, whichever date is later.




                                                    6
Case 1:16-cr-20549-RNS Document 1582 Entered on FLSD Docket 08/04/2021 Page 7 of 7




                                S.D. Fla. L.R. 88.9 CERTIFICATION

          Pursuant to S.D. Fla. L.R. 88.9, I hereby certify that the undersigned Assistant United

   States Attorney conferred with Third Party Petitioner’s counsel, Mr. David Garvin, Esquire, by

   email, who relayed that there is no opposition/objection to the relief sought herein.

                                                 Respectfully submitted,

                                                 JUAN ANTONIO GONZALEZ
                                                 ACTING UNITED STATES ATTORNEY

                                                 Respectfully submitted,

                                         By:     s/Daren Grove
                                                 _____________________________________
                                                 Daren Grove (Court No. A5501243)
                                                 Assistant United States Attorney
                                                 E-mail: daren.grove@usdoj.gov
                                                 500 E. Broward Boulevard, Suite 822
                                                 Fort Lauderdale, Florida 33394
                                                 Telephone: 954.660.5774
                                                 Facsimile: 954.356.7180




                                                    7
